

Exhibit 10.3


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 5,
2006 is by and among AUTOZONE, INC., a Nevada corporation (the “Borrower”), the
Lenders party hereto, BANK OF AMERICA, N.A., as Administrative Agent, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent.


W I T N E S S E T H


WHEREAS, a $300,000,000 term loan has been established pursuant to the terms of
that certain Credit Agreement dated as of December 23, 2004 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto, the
Administrative Agent and the Syndication Lender;


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and


WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2. Amendments. Effective upon the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:


(a) The Credit Agreement is hereby amended by replacing each reference to “Fleet
National Bank” and “Fleet” therein with a reference to “Bank of America, N.A.”
and “Bank of America”.


(b) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Applicable Percentage” to delete the next to the last sentence
thereof and replace it with the following:


“Such determinations by the Administrative Agent shall be conclusive, absent
convincing evidence to the contrary.”


(c) Section 1.1 of the Credit Agreement is hereby further amended by amending
the definition of “Consolidated EBITDA” to insert the following phrase at the
end of the first sentence thereof, immediately prior to the reference to “.”:


“or otherwise defined herein”


(d) Section 1.1 of the Credit Agreement is hereby further amended by amending
the definition of “Consolidated Net Income” to insert the following phrase
immediately following the word “excluding”:


“(i) share-based expenses and all other non-cash charges (other than any such
charges that would result in an accrual or a reserve for cash charges in the
future), and (ii)”


(e) Section 1.1 of the Credit Agreement is hereby further amended by amending
the definition of “Consolidated Rents” to insert the following phrase at the end
of the first sentence thereof, immediately prior to the reference to “.”:


“, but excluding rental expense related to any operating lease that has been
converted to a Capital Lease”


(f) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Funded Indebtedness” in its entirety and replacing it with
the following:


“Funded Indebtedness” means, with respect to any Person (for purposes of this
sentence only, the "Debtor"), without duplication and on a consolidated basis,
(i) all Indebtedness of such Debtor for borrowed money; (ii) all purchase money
Indebtedness of such Debtor, including without limitation the principal portion
of all obligations of such Debtor under Capital Leases; (iii) all Guaranty
Obligations of such Debtor with respect to Funded Indebtedness of another
Person; (iv) the maximum amount of all (x) drawn and unreimbursed documentary
letters of credit, (y) standby letters of credit and (z) bankers acceptances, in
each case issued or created for the account of such Debtor and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (v)
all Funded Indebtedness of another Person secured by a Lien on any Property of
such Debtor, whether or not such Funded Indebtedness has been assumed. The
Funded Indebtedness of any Person shall include the Funded Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer.


 
 

--------------------------------------------------------------------------------

 
(g) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Indebtedness” in its entirety and replacing it with the
following:


“Indebtedness” of any Person means (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (v) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (vi) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guaranty Obligations of such
Person, (viii) the principal portion of all obligations of such Person under
Capital Leases, (ix) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements, (x) subject to the proviso below, the maximum amount of all
letters of credit issued or bankers’ acceptances created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (xi) all preferred stock issued by such Person and required by
the terms thereof to be redeemed, or for which mandatory sinking fund payments
are due, by a fixed date and (xii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;
provided that Indebtedness shall not include (i) any documentary letters of
credit or other letters of credit used by such Person for the financing of
inventory in the ordinary course of business, except to the extent such letters
of credit have been drawn upon and unreimbursed or (ii) any amounts received by
such Person pursuant to a Commercial Credit Business Arrangement. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer.


(h) Section 1.1 of the Credit Agreement is hereby further amended by amending
the definition of “Mexican Subsidiaries” to insert the following phrase
immediately prior to the first reference to “and”:


“Controladora AutoZone, S. de R.L. de C.V.,”


(i) Section 1.1 of the Credit Agreement is hereby further amended to insert the
following definition in the appropriate alphabetical order:


"Arrangers" means Banc of America Securities LLC and Wachovia Capital Markets,
LLC, together with any successors or assigns.


“Bank of America” means Bank of America, N.A. and its successors, as successor
to Fleet National Bank.


(j) Section 3.2 of the Credit Agreement is hereby amended by deleting the
reference to “2:00 P.M.” and replacing it with a reference to “11:00 A.M.”.


(k) Section 3.2 of the Credit Agreement is hereby further amended by deleting
the second sentence thereof in its entirety and replacing it with the following:


“Each such extension or conversion shall be effected by a Financial Officer of
the Borrower giving a Notice of Extension/Conversion (or telephone notice
promptly confirmed in writing) to the Administrative Agent prior to 11:00 A.M.
on the third Business Day prior to, in the case of the extension of a Eurodollar
Loan as, or conversion of a Base Rate Loan into, a Eurodollar Loan, the date of
the proposed extension or conversion, specifying the date of the proposed
extension or conversion, the Loans to be so extended or converted, the types of
Loans into which such Loans are to be converted and, if appropriate, the
applicable Interest Periods with respect thereto.”


(l) Section 3.15(c) of the Credit Agreement is hereby amended by deleting the
phrase “prima facie, but not conclusive” and replacing it with the phrase
“conclusive, absent convincing evidence to the contrary”.


(m) Section 5.11(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


 
2

--------------------------------------------------------------------------------

 
“(b) Neither the Borrower nor any of its Subsidiaries is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940, each as
amended. In addition, neither the Borrower nor any of its Subsidiaries is an
"investment company" registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company.”


(n) Section 6.1(a) of the Credit Agreement is hereby amended by deleting the
phrase “a consolidated balance sheet and income statement of the Borrower and
its Subsidiaries, as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows”
and replacing it with the following:


“as of the end of such fiscal year, a consolidated balance sheet, consolidated
statement of income, consolidated statement of stockholders’ equity and
consolidated statement of cash flows of the Borrower and its Subsidiaries”


(o) Section 6.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“(b) Quarterly Financial Statements. Beginning with the fiscal quarter ending
May 6, 2006, as soon as available, and in any event within the earlier of (i)
the 50th day after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) the day that is five (5) Business Days
after the date the Borrower's quarterly report on Form 10-Q is required to be
filed with the Securities and Exchange Commission, as of the end of such fiscal
quarter, together with a related condensed consolidated balance sheet, a
condensed consolidated statement of income and a condensed consolidated
statement of cash flows of the Borrower and its Subsidiaries for such fiscal
quarter, in each case setting forth in comparative form consolidated figures for
the corresponding period of the preceding fiscal year, except for the condensed
consolidated balance sheet that will be presented in comparative form to the
Borrower’s most recent audited consolidated balance sheet, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.


(p) Section 6.1(e) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“(e) Notices. The Borrower will give written notice to the Administrative Agent
(a) immediately upon obtaining knowledge thereof, of the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto and (b) upon occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries: (i) promptly upon the Borrower’s
determination thereof, the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which is reasonably likely to
have a Material Adverse Effect, (ii) promptly upon the Borrower’s determination
thereof, the institution of any proceedings against such Person with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which would likely have a Material Adverse Effect, or (iii) immediately upon
obtaining knowledge thereof, of any notice or determination concerning the
imposition of any withdrawal liability by a Multiemployer Plan against such
Person or any ERISA Affiliate, the determination that a Multiemployer Plan is,
or is expected to be, in reorganization within the meaning of Title IV of ERISA
or the termination of any Plan.”


(q) Section 7.5(c) of the Credit Agreement is hereby amended by deleting the
reference to “$50,000,000” therein and replacing it with a reference to
“$100,000,000”.


(r) Section 10.1(a)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


“(ii) if to the Administrative Agent (for payments and requests for Credit
Extensions):


Bank of America, N.A.
2001 Clayton Road, Building B
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Glenis Croucher
Telephone: 925-675-8328
Facsimile: 888-969-3315
Electronic Mail: glenis.croucher@bankofamerica.com
 
 
3

--------------------------------------------------------------------------------

 
Payment Instructions:
 
Bank of America, N.A.
New York, NY
ABA # 026 009 593
Account No.: 3750836479
Account Name: Credit Services #5596
Ref: AutoZone


Other notices to the Administrative Agent:


Bank of America, N.A.
Agency Management
101 North Tryon Street, 15th Floor
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Kimberly Crane
Telephone: 704-387-5451
Facsimile: 704-409-0901
Electronic Mail: kimberly.crane@bankofamerica.com.”
 
(s) Section 10.3(b) of the Credit Agreement is hereby amended by deleting the
phrase “of $3,500” and replacing it with the phrase “in accordance with Schedule
10.3(c)”.


(t) Section 10 of the Credit Agreement is hereby further amended by inserting
the following as a new Section 10.18:


“10.18 No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor either Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or either Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor either Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor either Arranger has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship
arising out of the transactions contemplated hereby; and (v) the Administrative
Agent and Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty arising out of the transactions contemplated hereby.”


(u) The Schedules to the Credit Agreement are hereby amended by (i) inserting
Schedule 10.3(c) and (ii) deleting Schedules 5.5 and 7.5 in their entirety and
replacing them with Schedules 5.5 and 7.5 attached hereto as Exhibit A.


3. Condition Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of the following:


(a) counterparts of this Amendment duly executed by the Borrower and the
Required Lenders;


 
4

--------------------------------------------------------------------------------

 
(b) evidence that the “Closing Date” as defined in each of (i) that certain
Four-Year Credit Agreement, dated as of the date hereof, by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent and (ii) that certain Second Amended and Restated Five-Year Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Lenders
from time to time party thereto and the Administrative Agent have been has
occurred, and such agreements have become effective;


(c) Fees. Any fees required to be paid on or before the First Amendment
Effective Date shall have been paid.


(d) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all costs and expenses of Moore & Van Allen PLLC, outside
counsel to the Administrative Agent, to the extent invoiced prior to or on the
First Amendment Effective Date, plus such additional amounts as shall constitute
its reasonable estimate of such costs and expenses incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).


(e) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Section 4
hereof shall be true and correct on and as of the First Amendment Effective
Date.


(f) No Default. No Default shall exist and be continuing as of the First
Amendment Effective Date.


4. Representations and Warranties. The Borrower hereby represents and warrants
that (a) it has the requisite organizational power and authority to execute,
deliver and perform this Amendment, (b) it is duly authorized to, and has been
authorized by all necessary organizational action to, execute, deliver and
perform this Amendment, (c) no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by it of this Amendment, (d) the execution, delivery and performance
by it of this Amendment do not and will not conflict with, result in a breach of
or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Borrower or any of their Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof as though made on and as
of such date (except for those which expressly relate to an earlier date) and
(f) after giving effect to this Amendment, no Default or Event of Default exists
under the Credit Agreement on and as of the date hereof or will occur as a
result of the transactions contemplated hereby. 


5. No Other Changes; Ratification. Except as expressly modified hereby, all of
the terms and provisions of the Credit Agreement (including schedules and
exhibits thereto) and the other Credit Documents shall remain in full force and
effect. The term “this Agreement” or “Credit Agreement” and all similar
references as used in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as herein specifically
agreed, the Credit Agreement is hereby ratified and confirmed and shall remain
in full force and effect according to its terms.


6. Costs and Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen, PLLC.


7. Counterparts; Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by telecopy or electronic mail by any party hereto
shall be effective as such party’s original executed counterpart.


8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.


9. Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no oral agreements between the
parties.
 


[SIGNATURE PAGES FOLLOW]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


BORROWER:     AUTOZONE, INC.


By: /s/ James A. Cook III
Name: James A. Cook III
Title: Vice President and Treasurer


By: /s/ Harry L. Goldsmith
Name: Harry L. Goldsmith
Title: Executive Vice President, Secretary &
General Counsel


 
6

--------------------------------------------------------------------------------

 



ADMINISTRATIVE
AGENT:                         BANK OF AMERICA, N.A.,
as Administrative Agent


By:/s/ Mollie S. Camp
Name: Mollie S. Camp
Title: Vice President


LENDERS:                        BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Dan Killian
Name: Dan M. Killian
Title: Senior Vice President




Wachovia Bank, National Association


By: /s/ Anthony D. Braxton
Name: Anthony D. Braxton
Title: Director


BNP PARIBAS


By: /s/ Brad Ellis
Name: Brad Ellis
Title: Vice President


By: /s/ Aurora Abella
Name: Aurora Abella
Title: Vice President




[LENDER] Regions Bank


By: /s/ Corey Burgess
Name:
Title: Vice President




Calyon New York Branch


By: /s/ David P. Cagle
Name: David P. Cagle
Title: Managing Director


By: /s/ Brian Myers
Name: Brian Myers
Title: Managing Director


Union Bank of California N.A.


By: /s/ Theresa L. Rocha
Name: Theresa L. Rocha
Title: Vice President


Fifth Third Bank


By: /s/ John K. Perez
Name: John K. Perez
Title: Vice President


 
7

--------------------------------------------------------------------------------

 
[US Bank National Association]


By: /s/ Heather Hinkelman
Name: Heather Hinkelman
Title: Banking Officer


The Bank of New York


By: /s/ Scott DeTraglia
Name: Scott DeTraglia
Title: Vice President


The Chiba Bank, Ltd.


By: /s/ Morio Tsumita
Name: Morio Tsumita
Title: General Manager


Comerica Bank


By: /s/ Heather Whiting
Name: Heather Whiting
Title: Assistant Vice President
 